Citation Nr: 1206830	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for asbestosis or other respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a residual of exposure to asbestos.


REPRESENTATION

The Veteran represented by:  Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1948 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for asbestosis, as well as his petition to reopen his previously denied claim for service connection for a low back disorder.  In a March 2007 decision, however, the Board reopened the claim for a low back disorder on the basis of new and material evidence.  The Board then proceeded to remand this claim, and the claim for asbestosis, to the RO via Appeals Management Center (AMC) for further development and consideration.

The Board subsequently, in November 2008, issued a decision denying both claims, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In March 2010, during the pendency of that appeal to the Court, the Veteran's then attorney (Jenny Y. Twyford) and VA's Office of General Counsel - representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's November 2008 decision and to remand the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.  The Court granted this joint motion that same month and returned the file to the Board, whereupon the American Legion then resumed its representation of the Veteran before VA, rather than the attorney mentioned that had represented him in his appeal to the Court.

To comply with the Court's Order, in September 2010 the Board in turn again remanded the claims to the RO via the AMC, this time for additional, supplemental, medical comment concerning whether the Veteran's low back and respiratory disorders are related to his military service.  This was in addition to medical opinions that had been provided by VA examiners in April and June 2008, which the Court-granted joint motion had found as inadequate and, thus, insufficient for the Board to have relied on when denying the claims in November 2008.

VA compensation examiners provided this additionally requested medical comment in December 2010.

And after considering these additional medical opinions, as well as additional VA outpatient treatment records, the AMC issued a supplemental statement of the case (SSOC) in June 2011 continuing to deny both claims, so these claims were returned to the Board for further appellate consideration.

Since then the Veteran has again retained representation by attorney, Jeany Mark, as of July 2011.  And after twice being granted 30-days extensions to submit additional supporting evidence, including in response to the additional VA medical opinions obtained on remand and the SSOC that considered them, this attorney submitted additional supporting evidence in October and November 2011 and waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  This additional evidence includes a letter dated in October 2011 from A.A., M.D., regarding the claim for a respiratory/pulmonary disorder, including asbestosis/COPD, as well as additional written argument from the attorney herself, a letter from the National Personnel Records Center (NPRC), and copies of numerous service department records, etc.

The VA compensation examiner that additionally commented in December 2010, however, resultantly has not had opportunity to consider this additional evidence - including especially this October 2011 letter from A.A., M.D., concerning the claim for asbestosis/COPD and the purported relationship between the two conditions and, in turn, the Veteran's exposure to asbestos in service.  The December 2010 VA compensation examiner agreed with the VA compensation examiner that earlier had concluded against this claim in April 2008 (and in a June 2008 addendum).  But aside from reaching a starkly and contrastingly different conclusion than A.A., M.D., did in his October 2011 letter that has not yet been considered, when providing his additional comment in December 2010 the VA compensation examiner did not comply with the Board's remand directive insofar as addressing other specific and relevant evidence in the file, namely, a February 1996 private examination report from Dr. R.M., who diagnosed asbestosis, versus a February 2002 VA examiner that contrarily noted the absence of any objective indications of asbestosis and, instead, diagnosed emphysema (i.e., COPD) secondary to smoking.

The Board therefore is again remanding this claim for asbestosis/COPD to allow the December 2010 VA compensation examiner opportunity to consider this additional October 2011 letter from A.A., M.D., and to specifically address this other, also equally relevant, medical evidence in the file that also comes to polar opposite conclusions regarding whether the Veteran even has asbestosis, much less as a consequence or residual of exposure to asbestos during his service, and whether his COPD is related or also the result of his service versus his chronic smoking.  In waiving the right to have the RO/AMC initially consider this additional evidence she most recently submitted in October and November 2011, the Veteran's attorney argued this additional evidence provides the basis needed to grant this claim for asbestosis/COPD.  And the Court has cautioned VA against seeking additional medical opinions or comment when, as here, there is favorable evidence in the record.  The Court indicated it would not be permissible to undertake further development if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But in another decision since issued, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009), the Court distinguished this holding in Mariano and defined its parameters, indicating instead that, even if a record contains favorable medical evidence, the Board may seek further evidentiary development if the favorable evidence, when considered along with the other evidence of record, is not unrefuted or insufficient on its face to allow the Board to make a fully informed decision.  Moreover, although the additional development must be undertaken in "an impartial, unbiased, and neutral manner," the Board is required by law to again remand a claim when, as here, there has not been compliance with a prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  This obligation to again remand is nondiscretionary.

The Board, however, may now decide the claim of entitlement to service connection for a low back disorder, so this other claim is being readjudicated in this decision.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The Veteran was treated for low back pain in service due to heavy lifting.  

2.  The service treatment records (STRs) allude to the fact that he may have been exaggerating or feigning his back symptoms in service, as he appeared in acute distress when examined but seemed completely normal when unaware that he was being observed.

3.  His military service ended in March 1957, and there was no further documented treatment for low back pain until the 1980s, and only then after an intercurrent injury in a motor vehicle accident in September 1980; he also sustained still additional work-related injury in September 1984.

4.  The most probative evidence indicates his current low back disorder is unrelated to his military service and does not date back to his service; his contrary lay assertions of continuous low back pain since his back injury in service are not credible, even though competent, so not ultimately probative of this determinative issue of causation.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

A January 2002 letter from the RO and an April 2007 letter from the AMC satisfy these notice requirements.  These letters informed the Veteran of the information and evidence required to substantiate his claim for service connection for a low back disorder and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The April 2007 letter also discussed the downstream disability rating and effective date elements of his claim, see Dingess, supra, and the claim since has been readjudicated by the AMC in the June 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to that additional VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect in the provision of notice where there was no notice prior to the initial adjudication of the claim or, if there was, the notice was inadequate or incomplete).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for service connection for a low back disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was also provided a VA examination in April 2008 for a medical nexus opinion concerning whether his low back disorder is related to his military service, including especially to a documented injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Since, however, it was determined that VA compensation examiner did not consider the Veteran's lay statements concerning continuous low back pain since that injury in service, the Board remanded this claim in September 2010 and he resultantly was afforded another VA compensation examination in December 2010 for further medical comment on this determinative issue of causation and, in the process, to address this deficiency in the prior VA opinion.  This additional opinion complies with the Board's September 2010 remand directive inasmuch as this additional examiner acknowledged the injury in service, also the Veteran's complaints of back pain in the immediate aftermath, but considered it significant that there were no such additional complaints once his initial symptoms resolved.  This examiner also offered an alternative explanation for the Veteran's current disability, citing natural aging for an 80-year-old male.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The Veteran and his attorney have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this claim, and have not argued that any error or deficiency in the notice or assistance he received with this claim is unduly prejudicial, meaning outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Legal Criteria

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (permanent) in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

Degenerative joint disease (i.e., arthritis) is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can  be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg or arm, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must analyze the probative value of the evidence for and against the claim, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

The Veteran attributes his current low back disability to a lumbosacral strain he sustained in August 1951 while on active duty in the military.  Unfortunately, the most persuasive evidence does not support this claim.  In essence, while the evidence confirms he sustained a low back injury during his service in the way of a lumbosacral strain, it fully resolved without chronic residual disability.  His current low back disability has been linked, instead, to at least two intercurrent injuries he has sustained since service, in 1980 and 1984, so many years after his discharge from the military, and as also already alluded to merely to simply aging over time (getting older).  And for reasons and bases that will be discussed, the Board finds that this unfavorable medical evidence has greater probative value than his lay statements to the contrary that he has continuously experienced low back pain since that injury in service and the medical opinions attributing his current low back disability to that injury in service.

There is no question the Veteran has this claimed low back disability since the record shows he has received diagnoses of spondylosis, degenerative arthritis, and degenerative disc disease of the lumbar spine.  So resolution of this claim, instead, turns on whether this current low back disability is the result of his military service and, in particular, the injury (strain) he sustained in service, or instead more likely the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Regarding what occurred in service, the Veteran's service treatment records (STRs) show he was seen in August 1951 for complaints of low back pain.  At that time it was noted that he had a then recent history of low back pain for approximately nine to ten days, and that he had obtained almost complete relief of this pain after five to six days of heat and massage.  But on that particular morning he reported straining his back again after heavy lifting.  He indicated that he could not flex, extend, or twist his back without considerable pain.  The findings on objective physical examination were marked limitation of motion of the back and definite spasm of the paravertebral muscles.  It was indicated that most of his pain was opposite L3.  The initial diagnosis was lumbosacral strain.

The Veteran was transferred to a hospital for further evaluation.  During the physical examination he walked bent over and with great deliberateness.  He also groaned and appeared to be in great discomfort while moving.  (But when he was observed a few minutes later, he was sitting up playing cards in no apparent distress).  The physical examination also revealed that he was stooped over 
30 degrees, with no evidence of scoliosis.  Diffuse tenderness was present over the lower back, especially the upper lumbar region, although there was no point tenderness.  It was noted that all movements of the lumbar spine were "voluntarily absent," thereby suggesting that he simply refused to cooperate with the examiner.  Lasegue's, Gaenslen 's and Patrick's testing were all negative.  Both lower extremities also showed no atrophy or motor weakness.  His senses and reflexes were also normal, and X-rays were negative.  When he was observed without his knowledge, no abnormality was present; but when observed otherwise, he assumed a camptocormic position and moved with extreme slowness.  Based on these findings, the examiner changed the diagnosis from lumbosacral strain to low back pain.

In June 1956 the Veteran again complained of back pain, but there does not appear to be any record of treatment or follow-up evaluation.  His separation examination in March 1957 noted that his spine was normal, with no complaints concerning his low back.

So his STRs show he was seen for subjective complaints of low back pain that, if accepted as genuine, were attributed to a lumbosacral strain.  His associated pain, however, apparently eventually resolved with no chronic residual disability shown.  These records also call into question his credibility, in that he displayed dramatically severe symptoms while being examined, which interestingly were completely absent immediately after being examined or when unaware that he was being observed.  Indeed, even the examiner alluded to the fact that the Veteran was seemingly exaggerating, if not outright feigning, his symptoms of low back pain and limitation of motion based on these inconsistencies in his behavior.  In sum, his STRs tend to refute the notion that his low back injury in service resulted in permanent or chronic residual disability.  See Struck v. Brown, 9 Vet. App. 145 (1996) (recognizing that contemporaneous medical findings may be given more probative weight than evidence to the contrary offered many years later, long after the fact).  See also Curry v. Brown, 7 Vet. App. 59, 64 (1994) (affirming a Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).

It is not enough merely to show relevant injury in service, as there must be resultant disability even today - or, at the very least, since the filing of the claim.  And if, as here, there is no evidence of a chronic condition in service, or this is at least legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  But the most probative evidence in this case does not show continuity of symptomatology since service, the Veteran's lay assertions of this notwithstanding.

The Veteran's low back went untreated for many years after his discharge from service in 1957 until the 1980s, and only then when he was seen for back problems related to intercurrent injuries, so having nothing to do with his military service or the injury he had sustained during his service.  And while the essence of 38 C.F.R. § 3.303(b) and Savage is continuous symptoms, not continuous treatment for them as would be reflected in actual treatment records during those intervening years, it is still entirely permissible for the Board to consider the timing of the treatment in question in relation to when he served in the military (many years earlier) and the circumstances that prompted his eventual treatment.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Indeed, this is true even considering that the Board cannot determine lay evidence lacks credibility, including concerning the claimed presence of disability during and since service, merely because it is 

unaccompanied by contemporaneous medical evidence such as actual treatment records.  Negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  But as the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  

Here, in February 1982 the Veteran was seen at Fort Myers Community Hospital for longstanding back and neck pain, but which he himself attributed to a motor vehicle accident (MVA) in September 1980, so not dating back to his military service that had ended many years earlier and especially not to the injury he had sustained during his service.  Radiographs showed a normal lumbar component.  He was also seen in October and November of 1984 for low back pain with radiculopathy affecting his left lower extremity, but only after lifting an air conditioner at his civilian job in September 1984 and sustaining still additional injury to his low back.  Radiographs showed mild degenerative changes.  The diagnostic impression was back and left leg pain, suspect left L5 radiculopathy.  None of these records mentions his earlier back injury in service, either historically or as a then current problem of any significance.

But as the Board acknowledged when since remanding this claim in September 2010, in the joint motion the Court granted in March 2010 the parties pointed out the Veteran's assertion that his low back had hurt continuously since service, or alternatively, that it had stopped hurting until he hurt it again during the 1980s.  And on reviewing the April 2008 VA examination report, it did not reveal whether that VA examiner had taken these lay statements into consideration when providing the requested medical nexus opinion.  Nor, according to the joint motion, did the Board's November 2008 decision relying on this VA examiner's opinion adequately address this deficiency in this VA examination report. 


Even as a layman, the Veteran is competent to proclaim having experienced a hurting back since service or to say his back pain had stopped until reinjuring his back in the 1980s.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  And given the fact that his lay statements may be competent in substantiating his claim, the parties found that the Board's reasons and bases were inadequate, in particular, for not addressing the VA examiner's lack of discussion of the Veteran's statements regarding continuity of symptoms.  See Nieves-Rodriquez, 22 Vet. App. 295, 301 (2008) (indicating it is essential that both an examination and evaluation of disability that the disability be reviewed in relation to its history). 

Having said that, however, the probative value of the Veteran's lay statements and assertions concerning this ultimately hinge not only on whether this testimony is competent, but additionally whether it is also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

And if, as the Veteran at least partly claims, his low back had stopped hurting until twice reinjuring it during the 1980s, then this tends to suggest the recurrence of his low back pain and other symptoms after those additional, intercurrent, injuries were precipitated by those additional, intercurrent, injuries - and not instead by the injury he had sustained many years earlier during his military service.  In other words, the mere fact that he admittedly did not experience a recurrence of his low back pain until after those two additional, intercurrent, injuries seems far more than just coincidental.


The Veteran was also seen by a chiropractor following that September 1984 work-related back injury.  In a March 1985 report, J.L, D.C., indicated that he had treated the Veteran in September 1984 for aggravation of a prior low back condition after lifting a heavy air conditioner.  Mr. J.L. also related the Veteran's history of the initial back injury while lifting a heavy trash container while in the Navy, which had resulted in a two-month hospitalization, and that his back pain had continued with aggravation in September 1984.  As well, Mr. J.L. mentioned the Veteran's other post-service injury in the September 1980 motor vehicle accident.

In a subsequent letter, dated in March 1987, Mr. J.L. indicated "I can only suggest that the course and extent of degeneration noted radiographically is of very long standing and debilitating."  He then opined, "The possibility that the original injury could have been during the period between 1948 and 1957 is very strong."  There is no indication from this report, however, that Mr. J.L. had actually reviewed any of the prior medical records to obtain an accurate medical history.

Meanwhile, the Veteran was afforded a VA examination in March 1985.  During the interview, he indicated that his chief difficulty was chronic low back pain since a back injury in June 1951, so during his service.  He explained that he had developed low back pain while lifting a heavy trash container, which had resulted in a six-week hospitalization.  He also indicated that "[b]ack pain has continued continuously since [that] injury and at times runs down the left leg to the heel."  Following a physical examination, the diagnoses included chronic lumbar strain (awaiting X-ray report for possible additional diagnosis).  
X-rays revealed spondylosis of the lumbar spine.  The examiner, however, did not offer any opinion concerning the Veteran's claimed history of continuous low back pain since service or regarding the possible relationship between his then current disability and his military service.

In an August 2001 report, a VA physician indicated she had been treating the Veteran since February 2001.  She then provided the following opinion:  "[h]e has history of chronic low back pain which seems to have being [sic] caused by a lumbar strain suffered back in 1951 while in service.  Records from that time show [he] was evaluated with symptoms of low back pain after lifting heavy object.  Physical exam was negative including neurological exam and plain films.  Upon follow up after being on rest and conservative treatment patient experienced relief."  

Magnetic resonance imaging (MRI) performed in March 2006 revealed a central herniated disc at T9-10 indenting the cord in the midline.  The L1-2 interspace demonstrated a central herniated disc extending into the spinal canal.  The L2-3 disc space level demonstrated mild spinal stenosis with bi lumbar herniated disc indenting the thecal sac to the right and left of the midline.  The L3-4 disc space level demonstrated moderate spinal stenosis with a broad based central herniated disc protrusion with annular tear broadly indenting the thecal sac in the midline.  The L4-5 space level demonstrated moderate spinal stenosis with a broad based central herniated disc indenting to the thecal sac in the midline.  Finally, the L5-S1 disc space level demonstrated a moderate size central herniated disc protrusion indenting the thecal sac in the midline.

As a result of these findings, the Veteran was provided another VA examination in April 2008 for additional medical comment concerning whether his low back disorder is in any way related to the back pain he experienced in service.  In reviewing the claims file, the examiner noted that the Veteran was seen in service for an acute back strain, but that he was seen shortly thereafter playing cards in no apparent distress.  No diagnosis was given in service, and the separation examination was negative for the spine.  The examiner's review also noted the work-related injury in the 1980s that resulted in the Veteran's medical retirement.  And although the Veteran denied any other injury, the examiner also noted the 
post-service motor vehicle accident.  A physical examination resulted in a diagnosis of moderate degenerative arthritis of the lumbar spine.  

Based on the interview, a review of the claims file, and the physical examination, the examiner opined, "it is less likely than not that [the Veteran's] moderate degenerative arthritis of the spine are (sic) related to military service."  The examiner then provided the following rationale:  "[t]he above opinion is based on the number of years since discharge and filing a claim, the fact that his injury was recorded as no diagnosis on active duty with no follow up treatment for the remainder of military service, the fact that his separation exam is negative for spine problems, and the fact that his back injuries began after the MVA and on the job accident in the 1980s, years after discharge.  Furthermore, his X-rays findings and symptoms are consistent with age[-]related arthritis in addition to the above."

The Court-granted Joint Motion indicated that the April 2008 VA examiner's opinion is problematic because he did not consider the Veteran's statements concerning continuity of symptomatology of low back pain since the in-service back injury.  The Board's September 2010 remand therefore requested that he be afforded another VA examination so that his statements of continuity of symptomatology could be considered by the examiner.  

That examination was conducted by a different VA examiner in December 2010.  The report begins by noting the Veteran's statement that he had been suffering from low back pain since the in-service injury while picking up a trash can.  The Veteran indicated that he had been placed on total bed rest for two weeks before beginning physical therapy.  He continued to maintain that he has had continuous pain since then.  He also reported additional low back pain following the post-service motor vehicle accident in 1980, although it is unclear whether he also mentioned his other work-related back injury in 1984.  After conducting a physical examination, the diagnosis was degenerative joint disease with spinal stenosis.  The examiner then opined that "it is less likely as not that this veteran[']s current low back disorder including the moderate arthritis of his lumbar spine is related to his military service."

This additional VA examiner's rationale included the fact that the Veteran was seen for a mere strain in service, but that sick-call records from October 10, 1955, to February 16, 1957, do not reveal any visits for back pain, with a normal spine noted during his discharge examination on March 14, 1957.  The examiner also noted that "medical literature revealed that degenerative arthritis is a result of normal wear and tear, also lumbosacral strain usually resolves spontaneous within 90 days, given the fact that there is no documentation for back pain after injury and a normal EDE [referring to the expiration of enlistment discharge examination,] it is the opinion of this examiner that veteran's current mild degenerative arthritis of lumbar spine is not related to his military service but is from natural aging for an 80 [year old] male."

After considering this evidence for and against this claim, the Board finds that the preponderance of this evidence is against finding that the Veteran's low back disorder was incurred in service, as a residual of his injury while on active duty.  There obviously is conflicting medical evidence as to whether his low back disorder is the result of that injury in service or, instead, due to the several other unrelated factors mentioned.  But for the reasons and bases set forth below, the Board places greater probative value on the evidence against the claim, rather than the evidence 
supporting the claim.  This includes the December 2010 VA medical opinion most recently obtained indicating the low back disorder is unrelated to service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Before discussing these opinions, however, it is worth mentioning that the March 1985 VA examination report notes the Veteran's history of continuous low back pain since his initial back injury in June 1951.  But it appears from this report that the examiner was merely recording the Veteran's history without offering an independent medical nexus opinion.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by the examiner, does not constitute competent medical evidence.).  As such, this report does not support the Veteran's claim, as it merely notes his lay assertions which will be discussed below.  

That being said, the only favorable medical opinions in this case are the March 1987 chiropractic report from Mr. J.L., as well as the August 2001 report by a VA treating physician.  To reiterate, in the March 1987 report, Mr. J.L. states that "the possibility that the original injury could have been during the period between 1948 and 1957 is very strong."  And in the August 2001 report, the treating VA physician indicates the Veteran has a "history of chronic low back pain which seems to have being [sic] caused by a lumbar strain suffered back in 1951 while in service."  Both opinions are supportive of the Veteran's claim by providing the required nexus between his disability and service.  Unfortunately, several problems with these opinions limit, if not lessen, their probative value.  

The Court has held that the probative value of any medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-05 (2008).  The Court clarified that a review of the claims file is not always required to obtain the accurate facts of a particular case.  See Id. at 304; see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).  While obtaining an accurate factual history is essential, the Court explained that the reasoning or rationale is where most of the probative value is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-05.

Turning back to the favorable opinions by J.L. and the treating VA physician, the Board cannot discount either opinion because they were not based on a review the claims file.  Indeed, both J.L. and the VA physician could have been made aware of the Veteran's history through their treatment of him.  Nieves-Rodriguez, 22 Vet. App. at 304 (the means by which a private physician can become aware of critical medical facts, aside from a claims file review, include treating the claimant for an extended period of time).  But there is no indication that either opinion was based on an accurate or, at the very least, complete medical history, since neither mentions the intercurrent injuries in 1980 and 1984.  Mr. J.L's report also notes that the Veteran was hospitalized for two months following his initial injury in service, which is not supported by the STRs.  So the Board questions whether either favorable opinion was based on an accurate medical history.  In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (wherein the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran).  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  And precisely for this reason, because the Veteran's credibility has been called into question, does these examiner's failure to mention, discuss, or otherwise account for these other relevant events since service bear all the more importance and lessen the probative value of their favorable opinions because they do not take into account all pertinent facts.  Moreover, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to these doctor's opinions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Although the Board may not ignore the opinions of treating physicians, the Board is certainly free to discount the probative value of these physician's statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Perhaps even more problematic, though, is that neither opinion includes any supporting rationale.  Instead, both Mr. J.L. and the VA physician merely provide conclusory opinions.  The Court in Nieves-Rodriguez held that most of the probative value of a medical opinion comes from its reasoning.  Id. at 304.  And that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

Thus, the opinions provided by the Veteran's treating chiropractor and VA physician are of limited probative value in this case, even though they may have been intimately aware of his current low back disorder and supposed history.

In contrast, the April 2008 and December 2010 VA opinions - especially considered in combination, were based on a review of the pertinent medical history, including the Veteran's statements, and supported by sound rationale.  Unlike the favorable two opinions, the VA examiner in December 2010 outlined the relevant facts in his report, which he cited in support of his ultimate conclusion that the Veteran's low back disorder is unrelated to his military service.  This detailed explanation included specific mention of the following facts that this examiner considered especially significant:  (i) that the Veteran was only treated for a strain in service, (ii) that his discharge examination showed a normal spine, (iii) that a review of the medical literature notes that degenerative arthritis is a result of normal wear and tear, and that a lumbosacral strain usually resolves spontaneous within 90 days, and (iv) and that "there is no documentation for back pain after injury and a normal EDE."  This examiner therefore concluded the Veteran's mild degenerative arthritis of the lumbar spine is not related to his military service but reflects the natural aging process typical for an 80-year-old male. 

Since the December 2010 examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his back disorder is related to service and, in particular, to the injury in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

In addition to this medical evidence, both for and against the claim, the Board also has considered the Veteran's lay statements that he has experienced continuous back pain since his initial back injury in service.  His statements are noteworthy in light of the holding in Buchanan, 451 F.3d at 1333, wherein the U.S. Federal Circuit Court of Appeals recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  This holding also is consistent with 38 C.F.R. § 3.303(b) which only requires continuous symptoms, not treatment.  See also Jandreau, 492 F.3d at 1372.

The Veteran's credibility, however, initially is undermined by the fact that doctors in service suspected that he was malingering based on their observations of his behavior (wincing, etc.) while being examined and treated versus what he showed at other times when unknowingly observed.  The lack of objective clinical findings, including based on X-rays, also resulted in the change in diagnosis from lumbosacral strain to low back pain, which itself is not even a disability per se.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

The fact also remains that the Veteran went many years without any documented complaint, much less treatment, for low back pain after his military service had ended.  In Buchanan, 451 F.3d at 1336, the Federal Circuit held that "the lack of such records does not, in and of itself, render lay evidence not credible."  Nevertheless, what does render his statements incredible is the fact that, when treated his February 1982, he himself attributed his complaints of low back pain to the intercurrent motor vehicle accident in September 1980, with no mention of continuous back pain since his earlier back injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).  Only at other times has he made this assertion.  These inconsistencies in his testimony significantly undermine his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In conclusion, since the Veteran has not met the essential requirement of establishing the required nexus or linkage between his current low back disorder and military service, and in particular the injury he sustained in service, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of his claim is denied.


ORDER

The claim of entitlement to service connection for a low back disorder is denied.


REMAND

According to the Court-granted Joint Motion, the Board's November 2008 decision was vacated because the Board did not comply with its earlier March 2007 remand order which explicitly instructed that a VA examination "should specifically address the February 1996 report from Dr. R.M. (which lists a diagnosis of asbestosis) in contract to the report of the February 2002 VA examination (which notes the absence of asbestosis) and consider all relevant potential causes of the Veteran's current lung condition."  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Board therefore remanded this claim again in September 2010 to comply with the Joint Motion.  The Veteran did undergo another VA examination in December 2010 to determine the nature and etiology of his pulmonary or respiratory disorder.  However, the examiner did not address or even mention Dr. R.M.'s February 1996 report.  As a result, another remand is required by law.  

Moreover , the Board received additional medical evidence from the Veteran's attorney in October and November 2011.  This additional evidence included an October 2011 medical statement from a private physician, A.A., M.D., who in essence disputes the premise and conclusions of prior VA examiners regarding the etiology of the Veteran's respiratory or pulmonary disorder.  This physician cites medical evidence indicating that asbestos exposure can weaken lungs and contribute to the development of COPD.  He concludes the Veteran's lungs were weakened by his exposure to asbestos while in service, which led to the development of COPD.  Citing forced expiratory volume in one second (FEV1), forced vital capacity (FVC), and the ratio between the two (FEV1/FVC) based on the results of prior pulmonary function tests (PFTs), this commenting physician also indicates these diagnostic tests confirm the Veteran has a restrictive lung disease - i.e., asbestosis, that is, in addition to his obstructive lung disease, i.e., COPD.  And in summarizing his opinion concerning this case, this physician theorizes that the Veteran's current respiratory impairment - including his COPD - is in actuality a combination of his in-service asbestos exposure and tobacco use, so not just the result of his documented history of chronic smoking.  Therefore, any forthcoming VA opinion must try and reconcile this opinion with those previously of record, both agreeing and disagreeing with this premise.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Forward the claims file to a specialist in pulmonary medicine.  Have this designated physician provide additional medical comment on this claim for a pulmonary or respiratory disorder - namely, for asbestosis and/or COPD, in the process reconciling the February 1996 report from Dr. R.M. (which lists a diagnosis of asbestosis) and the October 2011 private report of Dr. A.A. (which confirms the diagnoses of both asbestosis and COPD, so of both restrictive and obstructive lung disorders) versus the February 2002, April 2008 (June 2008 addendum), and December 2010 VA examination reports that come to much different conclusions.

In particular, additional medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) first that the Veteran has asbestosis or other asbestos-exposure-related disease, then also the likelihood (very likely, as likely as not, or unlikely) this disease and/or his COPD are the result of his exposure to asbestos while in service from April 1948 to March 1957 or, instead, more likely the result of his history of cigarette smoking.

Making these necessary determinations may require having the Veteran reexamined, but this is left to the designee's discretion.

The designated pulmonary specialist must discuss the medical rationale of the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary, citing to specific evidence in file to support conclusions, such as FEV1, FVC, and FEV1/FVC values.

The pulmonary specialist should take into consideration that the Board acknowledges that the Veteran was more than likely exposed to asbestos during military service; that private chest X-ray in February 1996 showed increased interstitial markings bilaterally consistent with pulmonary fibrosis as well as pleural thickening and pleural plague; private chest X-ray in March 2005 that shows no pleural plaques; private chest X-ray in September 2006 showed minimal findings of basilar scarring and possible focal emphysematous change with no evidence of significant interstitial fibrosis as well as indications of old granulomatous infection or other inflammatory insult; that VA chest X-rays have been considered within normal limits in September 2003, May 2005, and April 2008; that in October 2006 the Veteran reported a 25-year history of a pack a day of tobacco use; and the numerous PFT results including the most recent testing done in October 2010. 

If at all possible, the examiner is asked and encouraged to try and provide definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*If further examination is necessary, the Veteran is hereby advised that his failure to report for any scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate this claim for a respiratory or pulmonary disorder in light of all additional evidence, including that most recently submitted by the Veteran's attorney in October and November 2011.  If this claim remains denied, send the Veteran and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


